Argued October 27, 1931.
The husband brought this action in divorce alleging wilful and malicious desertion. The master filed a report recommending a divorce, but the court below on consideration of the evidence, disagreed with the master, refused the divorce and dismissed the bill.
Our review of the evidence leads us to agree with the court below that the appellant has not established the desertion of the respondent by that clear and satisfactory preponderance of the testimony which the law requires; that the separation which took place in 1916 was rather a permissive one, consented to by the libellant, if not actually suggested by him; and that having been originally of that character it never changed to a wilful and malicious desertion because the libellant never made any real and bona fide attempt thereafter to secure a reconciliation and a resumption of the family relation.
Where husband and wife consent, in effect, to live separate and apart from each other, before either can allege a wilful and malicious desertion by the other he or she must first, in good faith, take some unequivocal step looking to a resumption of the family relation between them which is rejected by the other. This is wholly lacking in the present case.
A summary of the evidence would serve no useful purpose.
The assignments of error are overruled and the decree is affirmed at the costs of the appellant. *Page 270